Exhibit 10.11


AWARD AGREEMENT
UNDER THE
BARRETT BUSINESS SERVICES, INC.
2003 STOCK INCENTIVE PLAN


INCENTIVE STOCK OPTION

Corporation: BARRETT BUSINESS SERVICES, INC.
Participant:
_________________________ _________________________ _________________________

Date: _________________________

        Corporation maintains the Barrett Business Services, Inc., 2003 Stock
Incentive Plan (the "Plan").

        This Award Agreement evidences the grant of an Incentive Stock Option
(the “Option”) to Participant.

        The parties agree as follows:

1. Defined Terms


        When used in this Agreement, the following terms have the meaning
specified below:

(a)     “Employer” means Corporation or a Subsidiary of Corporation.


(b)     “Grant Date” means the date the Option is granted, which is reflected as
the date of this Agreement.


(c)      Capitalized terms not otherwise defined in this Agreement have the
meanings given them in the Plan.


2. Grant of Option


        Subject to the terms and conditions of this Agreement and the Plan,
Corporation grants to Participant the Option to purchase ________ Shares of
Corporation’s common stock at $________ per share.

3. Terms of Option


        The Option is subject to all the provisions of the Plan and to the
following terms and conditions:

3.1 Term. The term of the Option is ten years from the Grant Date and will
automatically terminate on _______________________, to the extent not exercised,
unless terminated earlier in accordance with this Agreement.


3.2 Time of Exercise. Unless the Option is otherwise terminated, the Option may
be exercised at any time following the Grant Date.


3.3 Employment Requirement. For purposes of this Agreement, “employment”
includes periods of illness or other leaves of absence authorized by the
Employer. If Participant ceases to be an active employee prior to the end of the
Option term, the right to exercise the Option will expire at the end of the
applicable period:


After Termination
On Account Of Period Death 1 year Retirement 3 months Disability 1 year Any
other reason
3 months




3.4 Method of Exercise. The Option, or any portion thereof, may be exercised by
delivery of written notice to Corporation stating the number of Shares, form of
payment, and proposed date of closing.


3.5 Other Documents. Participant will be required to furnish to Corporation
before closing such other documents or representations as Corporation may
require to assure compliance with applicable laws and regulations.


3.6 Payment. The exercise price for the Shares purchased upon exercise of the
Option must be paid in full at or before closing by one or a combination of the
following:


  (a) Payment in cash;


  (b) Delivery of previously acquired Shares having a Fair Market Value equal to
the exercise price; or


  (c) Delivery (in a form approved by Corporation) of an irrevocable direction
to a securities broker acceptable to Corporation to sell Shares subject to the
Option and to deliver all or a part of the sales proceeds to Corporation in
payment of all or a part of the exercise price and withholding taxes due.


3.7 Previously Acquired Shares. Delivery of previously acquired Shares in full
or partial payment for the exercise of the Option will be subject to the
following conditions:


  (a) The Shares tendered must be in good delivery form;


  (b) The Fair Market Value of the Shares tendered, together with the amount of
cash, if any, tendered must equal or exceed the exercise price of the Option;


  (c) Any Shares remaining after satisfying the payment for the Option will be
reissued in the same manner as the Shares tendered; and


  (d) No fractional Shares will be issued and cash will not be paid to the
Participant for any fractional Share value not used to satisfy the Option
exercise price.


4. Tax Reimbursement


        In the event any withholding or similar tax liability is imposed on
Corporation in connection with or with respect to any exercise of the Option or
the disposition by Participant of the Shares acquired upon exercise of the
Option, Participant agrees to pay to Corporation an amount sufficient to provide
for such tax liability.

5. Conditions Precedent


        Corporation will use its best efforts to obtain approval of the Plan and
this Option by any state or federal agency or authority that Corporation
determines has jurisdiction. If Corporation determines that any required
approval cannot be obtained, this Option will terminate on notice to the
Participant to that effect. Without limiting the foregoing, Corporation will not
be required to issue any Shares upon exercise of the Option, or any portion
thereof, until Corporation has taken any action required to comply with all
applicable federal and state securities laws.

6. Termination for Cause; Competition


6.1 Annulment of Awards. The grant of the Option governed by this Agreement is
revocable until Participant becomes entitled to a certificate for Shares in
settlement thereof. In the event the employment of Participant is terminated for
cause (as defined below), any portion of the Option which is revocable will be
annulled as of the date of such termination for cause. For the purpose of this
Section 6.1, the term “for cause” will have the meaning set forth in
Participant’s employment agreement, if any, or otherwise means any discharge (or
removal) for material or flagrant violation of the policies and procedures of
the Employer or for other performance or conduct which is materially detrimental
to the best interests of Corporation, as determined by the Committee.


6.2 Engaging in Competition With Corporation. If Participant terminates
employment with an Employer for any reason whatsoever, and within 18 months
after the date thereof accepts employment with any competitor of (or otherwise
engages in competition with) Corporation, the Committee, in its sole discretion,
may require Participant to return to Corporation the economic value of this
Option that is realized or obtained (measured at the date of exercise) by
Participant at any time during the period beginning on the date that is six
months prior to the date of Participant’s termination of employment with an
Employer.


7. Successorship


        Subject to restrictions on transferability set forth in the Plan, this
Agreement will be binding upon and benefit the parties, their successors and
assigns.

8. Notices


        Any notices under this Option must be in writing and will be effective
when actually delivered personally or, if mailed, when deposited as registered
or certified mail directed to the address of Corporation’s records or to such
other address as a party may certify by notice to the other party.

9. Arbitration


        Any dispute or claim that arises out of or that relates to this
Agreement or to the interpretation, breach, or enforcement of this Agreement,
must be resolved by mandatory arbitration in accordance with the then effective
arbitration rules of Arbitration Service of Portland, Inc., and any judgment
upon the award rendered pursuant to such arbitration may be entered in any court
having jurisdiction thereof.

10. Attorney Fees


        In the event of any suit or action or arbitration proceeding to enforce
or interpret any provision of this Agreement (or which is based on this
Agreement), the prevailing party will be entitled to recover, in addition to
other costs, reasonable attorney fees in connection with such suit, action,
arbitration, and in any appeal. The determination of who is the prevailing party
and the amount of reasonable attorney fees to be paid to the prevailing party
will be decided by the arbitrator or arbitrators (with respect to attorney fees
incurred prior to and during the arbitration proceedings) and by the court or
courts, including any appellate courts, in which the matter is tried, heard, or
decided, including the court which hears any exceptions made to an arbitration
award submitted to it for confirmation as a judgment (with respect to attorney
fees incurred in such confirmation proceedings).

BARRETT BUSINESS SERVICES, INC.
By ______________________ Its ______________________

________________________ Participant